Case 19-00507   Claim 7-2   Filed 05/08/20   Desc Main Document   Page 1 of 3




                                               7-1                   07/05/2019




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 1 of 125
Case 19-00507   Claim 7-2   Filed 05/08/20   Desc Main Document   Page 2 of 3




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 2 of 125
Case 19-00507   Claim 7-2   Filed 05/08/20   Desc Main Document   Page 3 of 3




                        05/08/2020




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 3 of 125
Case 19-00507   Claim 7-2 Part 2   Filed 05/08/20   Desc Description of Claim   Page
                                        1 of 1



  Cornice & Rose International, LLC (“C&R”) entered into the
  attached AIA Document B101 (Ex. 1) with the Debtor in October
  2014. Pursuant to that agreement, C&R created the design of the
  building (the “architectural work,” as that term is used in 17 U.S.C.
  § 101) that was to be constructed as McQuillen Place, as well as
  technical drawings for the construction of that building. As
  acknowledged in the contract (Article § 7.2), C&R is the “author”
  and owner of the copyrights in the works it created for the
  McQuillen Place project.

  Under the contract (Article § 7.2), the license to use C&R’s works
  was conditioned on the Debtor’s “substantial performance,
  including prompt payment of all sums when due, under this
  Agreement.” As detailed in the billing records (Ex. 2), besides not
  paying C&R for other goods and services associated with
  McQuillen Place, the Debtor did not pay all sums due under the
  attached agreement for architectural services. The condition
  precedent for C&R’s license to use C&R’s works (including the
  McQuillen Place architectural work) has thus never been
  satisfied.




  Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 4 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 1 of 30




                                                            EXHIBIT
Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20A Page 5 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 2 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 6 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 3 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 7 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 4 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 8 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 5 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 9 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 6 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 10 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 7 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 11 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 8 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 12 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 9 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 13 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 10 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 14 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 11 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 15 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 12 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 16 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 13 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 17 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 14 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 18 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 15 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 19 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 16 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 20 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 17 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 21 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 18 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 22 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 19 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 23 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 20 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 24 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 21 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 25 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 22 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 26 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 23 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 27 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 24 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 28 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 25 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 29 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 26 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 30 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 27 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 31 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 28 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 32 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 29 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 33 of 125
Case 19-00507   Claim 7-2 Part 3   Filed 05/08/20   Desc Exhibit A   Page 30 of 30




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 34 of 125
            Case
            Case19-00507
                 19-00507 Claim
                          Claim7-2
                                7-1Part
                                    Part42 Filed
                                            Filed05/08/20
                                                  07/05/19 Desc
                                                           DescExhibit
                                                                ExhibitB Page
                                                                         Page11of
                                                                                of91
                                                                                   91


MCQUILLEN PLACE, CHARLES CITY, IOWA        CORNICE & ROSE INVOICE SUMMARY

1 January 2012 - 24 April 2019



 1 MARCH 2015 (1 Jan 2012 -
              28 Feb 2015)       INVOICE        $679,106.49

         30 JANUARY 2013         PAYMENT        -$7,500.00

       12 NOVEMBER 2013          PAYMENT        -$10,000.00

       12 NOVEMBER 2013          PAYMENT        -$20,000.00

         26 JANUARY 2015         PAYMENT       -$518,400.00

              1 APRIL 2015       INVOICE        $54,084.35

               1 MAY 2015        INVOICE        $75,176.16

               1 JUNE 2015       INVOICE        $64,047.84

              10 JUNE 2015       PAYMENT        -$52,467.00

              10 JUNE 2015       PAYMENT        -$98,734.00

               1 JULY 2015       INVOICE        $65,483.65

            1 AUGUST 2015        INVOICE        $117,049.39

           11 AUGUST 2015        PAYMENT        -$50,377.29

           18 AUGUST 2015        PAYMENT        -$97,469.59

        1 SEPTEMBER 2015         INVOICE        $185,636.98

       25 SEPTEMBER 2015         PAYMENT       -$185,636.98

          1 OCTOBER 2015         INVOICE        $192,608.46

        1 NOVEMBER 2015          INVOICE        $145,081.55

        2 NOVEMBER 2015          PAYMENT        -$92,608.46

         1 DECEMBER 2015         INVOICE        $90,948.32

         1 JANUARY 2016          INVOICE        $90,737.12

           2 JANUARY 2016        PAYMENT       -$136,029.87

         28 JANUARY 2016         PAYMENT       -$120,737.12

         1 FEBRUARY 2016         INVOICE        $85,947.65

            1 MARCH 2016         INVOICE        $77,390.61

           28 MARCH 2016         PAYMENT       -$108,338.26

              1 APRIL 2016       INVOICE        $116,678.39

               1 MAY 2016        INVOICE        $139,598.97

               6 MAY 2016        PAYMENT       -$141,678.39

               1 JUNE 2016       INVOICE        $157,604.41

             13 JUNE 2016        PAYMENT       -$109,598.97

               1 JULY 2016       INVOICE        $169,425.73

              18 JULY 2016       PAYMENT        -$16,389.25

              26 JULY 2016       PAYMENT       -$195,239.86

            1 AUGUST 2016        INVOICE        $125,061.98

        1 SEPTEMBER 2016         INVOICE        $179,347.99
                                                                            EXHIBIT
                                                                             B
            Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 35 of 125
            Case
            Case19-00507
                 19-00507 Claim
                          Claim7-2
                                7-1Part
                                    Part42 Filed
                                            Filed05/08/20
                                                  07/05/19 Desc
                                                           DescExhibit
                                                                ExhibitB Page
                                                                         Page22of
                                                                                of91
                                                                                   91


        9 SEPTEMBER 2016       PAYMENT       -$190,463.01

           1 OCTOBER 2016       INVOICE      $171,807.77

         26 OCTOBER 2016       PAYMENT       -$189,347.99

        1 NOVEMBER 2016         INVOICE      $263,821.59

       17 NOVEMBER 2016        PAYMENT       -$81,807.77

         1 DECEMBER 2016        INVOICE      $255,627.80

         9 DECEMBER 2016       PAYMENT       -$183,821.59

           1 JANUARY 2017       INVOICE      $253,377.64

          11 JANUARY 2017      PAYMENT       -$51,298.84

          26 JANUARY 2017      PAYMENT       -$159,328.66

         1 FEBRUARY 2017        INVOICE      $192,879.75

        23 FEBRUARY 2017       PAYMENT       -$40,377.64

             1 MARCH 2017       INVOICE      $208,145.70

           15 MARCH 2017       PAYMENT       -$135,879.75

              1 APRIL 2017      INVOICE      $168,749.78

             14 APRIL 2017     PAYMENT       -$23,145.70

                1 MAY 2017      INVOICE      $187,444.61

               20 MAY 2017     PAYMENT       -$128,749.78

               1 JUNE 2017      INVOICE      $204,582.63

              16 JUNE 2017     PAYMENT       -$22,027.54

               1 JULY 2017      INVOICE      $226,693.68

               7 JULY 2017     PAYMENT       -$61,238.31

            1 AUGUST 2017       INVOICE      $181,273.27

           21 AUGUST 2017      PAYMENT       -$15,455.37

        1 SEPTEMBER 2017        INVOICE      $143,219.04

           1 OCTOBER 2017       INVOICE       $90,146.94

        1 NOVEMBER 2017         INVOICE       $81,447.47

         1 DECEMBER 2017        INVOICE       $55,319.68

           1 JANUARY 2018       INVOICE       $40,109.90

         1 FEBURARY 2018        INVOICE       $24,680.00

             1 MARCH 2018       INVOICE       $29,157.50
1 AUGUST 2018 (1 March - 31
                 July 2018)     INVOICE       $62,280.00
1 MAY 2019 (1 Aug 2018 - 24
                 Apr 2019)      INVOICE      $109,217.50

                              BALANCE DUE   $2,516,851.30




            Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 36 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page33of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 37 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page44of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 38 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page55of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 39 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page66of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 40 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page77of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 41 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page88of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 42 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                        Part42 Filed
                                Filed05/08/20
                                      07/05/19 Desc
                                               DescExhibit
                                                    ExhibitB Page
                                                             Page99of
                                                                    of91
                                                                       91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 43 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page10
                                                                  10ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 44 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page11
                                                                  11ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 45 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page12
                                                                  12ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 46 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page13
                                                                  13ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 47 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page14
                                                                  14ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 48 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page15
                                                                  15ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 49 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page16
                                                                  16ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 50 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page17
                                                                  17ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 51 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page18
                                                                  18ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 52 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page19
                                                                  19ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 53 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page20
                                                                  20ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 54 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page21
                                                                  21ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 55 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page22
                                                                  22ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 56 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page23
                                                                  23ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 57 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page24
                                                                  24ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 58 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page25
                                                                  25ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 59 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page26
                                                                  26ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 60 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page27
                                                                  27ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 61 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page28
                                                                  28ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 62 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page29
                                                                  29ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 63 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page30
                                                                  30ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 64 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page31
                                                                  31ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 65 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page32
                                                                  32ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 66 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page33
                                                                  33ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 67 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page34
                                                                  34ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 68 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page35
                                                                  35ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 69 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page36
                                                                  36ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 70 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page37
                                                                  37ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 71 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page38
                                                                  38ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 72 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page39
                                                                  39ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 73 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page40
                                                                  40ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 74 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page41
                                                                  41ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 75 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page42
                                                                  42ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 76 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page43
                                                                  43ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 77 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page44
                                                                  44ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 78 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page45
                                                                  45ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 79 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page46
                                                                  46ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 80 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page47
                                                                  47ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 81 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page48
                                                                  48ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 82 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page49
                                                                  49ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 83 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page50
                                                                  50ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 84 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page51
                                                                  51ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 85 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page52
                                                                  52ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 86 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page53
                                                                  53ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 87 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page54
                                                                  54ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 88 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page55
                                                                  55ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 89 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page56
                                                                  56ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 90 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page57
                                                                  57ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 91 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page58
                                                                  58ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 92 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page59
                                                                  59ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 93 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page60
                                                                  60ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 94 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page61
                                                                  61ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 95 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page62
                                                                  62ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 96 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page63
                                                                  63ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 97 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page64
                                                                  64ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 98 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page65
                                                                  65ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 99 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page66
                                                                  66ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 100 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page67
                                                                  67ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 101 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page68
                                                                  68ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 102 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page69
                                                                  69ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 103 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page70
                                                                  70ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 104 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page71
                                                                  71ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 105 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page72
                                                                  72ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 106 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page73
                                                                  73ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 107 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page74
                                                                  74ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 108 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page75
                                                                  75ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 109 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page76
                                                                  76ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 110 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page77
                                                                  77ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 111 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page78
                                                                  78ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 112 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page79
                                                                  79ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 113 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page80
                                                                  80ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 114 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page81
                                                                  81ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 115 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page82
                                                                  82ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 116 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page83
                                                                  83ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 117 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page84
                                                                  84ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 118 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page85
                                                                  85ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 119 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page86
                                                                  86ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 120 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page87
                                                                  87ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 121 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page88
                                                                  88ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 122 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page89
                                                                  89ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 123 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page90
                                                                  90ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 124 of 125
Case
Case19-00507
     19-00507 Claim
              Claim7-2
                    7-1Part
                       Part42 Filed
                               Filed05/08/20
                                     07/05/19 Desc
                                              DescExhibit
                                                   ExhibitB Page
                                                             Page91
                                                                  91ofof91
                                                                         91




Case 6:20-cv-02041-CJW-KEM Document 12-14 Filed 07/07/20 Page 125 of 125
